ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Applied Technical Systems, Inc.                )   ASBCA No. 58072
                                               )
Under Contract No. NOO 178-06-D-4684-000 1 )

APPEARANCES FOR THE APPELLANT:                     James F. Nagle, Esq.
                                                   Benjamin D. Greenberg, Esq.
                                                    Oles Morrison Rinker & Baker LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Robert M. Jusko, Esq.
                                                   Ryan J. Stamper, Esq.
                                                   Alan M. Tauber, Esq.
                                                    Trial Attorneys
                                                    Naval Undersea Warfare Center,
                                                     Division Keyport

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 March 2014


                                               ~,A(.              -Kk-a;:t
                                                      BETH M. GRANT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58072, Appeal of Applied Technical
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2